Exhibit 10.2

Loan Agreement Summary

 

1.Lender and borrower:

Borrower: Weifang Lakeland Safety Products Co., Ltd. (“WF”)

Lender: Weifang Rural Credit Cooperative Bank (“WRCCB”)

 

2.The borrowing amounts limit: RMB 8 million, WF can select the borrowing
amounts within RMB 8 million.

 

3.Borrowing method: Trading financial, WF mortgaged inventory valued at RMB
18,357,925 to the bank. The bank hired a professional firm to supervise WF’s
inventory flow, which WF will pay at a yearly rate of RMB 40,000.

 

4.Interest: Interest based on 120% of the benchmark rate. Payment requirements
(ex. monthly, quarterly, etc.) will be decided at contract signing.

 

5.Borrowing period: up to six months. The longest borrowing period is six
months, WF can select the borrowing period (ex. three months, six months, etc.)

 



 

